Citation Nr: 1821773	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome, formerly listed as spondylolisthesis of the lumbar spine at L4-L5, based on limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania granting service connection for spondylolisthesis of the lumbar spine at L4-L5.  The Veteran appealed therefrom as to the initial disability rating assignment.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2013 videoconference hearing; a transcript is of record. 

Initially, a 10 percent rating was assigned for back impairment effective from May 2010.  Following the Board hearing and development, a 20 percent rating was assigned effective March 27, 2013.  Subsequent development has resulted more recently in the 20 percent rating being assigned as of May 2010, the date of the grant of service connection.  As such, the issue is now characterized as set forth on the title page.  A separate rating has been assigned for radiculopathy into the right lower extremity and that is not at issue in this appeal.

The Board previously remanded this case for additional development in January 2015 and August 2017.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  



FINDING OF FACT

Throughout the appeal period the lumber spine disability was manifested by pain on motion, fatigability that affects standing and walking, and limitation of flexion after repeated use over time was shown to be greater than 30 degrees, but not greater than 60 degrees, and there was no incapacitating episode due to the intervertebral disc syndrome.  Ankylosis has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent, based on limitation of motion, for a low back disorder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks an increased evaluation for his back disability.  In June 2010, the RO issued a letter which advised the Veteran of development of evidence.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA clinical records are obtained and associated with the electronic claims file.  The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's January 2015 and August 2017 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119(1999). 

The Veteran's lumbar spine disability is currently evaluated at 20 percent rating since March 27, 2013, under DC 5003-5243.  38 C.F.R. § 4.71a.  

In order to warrant a higher rating for the Veteran's back disability under Diagnostic Code 5239 or 5243, evidence must show the following under the General Rating Formula:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but nor greater than 85 degrees; or combined range of motion or the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The rating criteria provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Diagnostic Code 5003 provides: 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (emphasis added).  

In the absence of limitation of motion, degenerative arthritis will warrant a 10 percent rating with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See id. 

"Structurally, [Diagnostic Code] 5003 is composed of three parts, each of which addresses how to evaluate arthritic pain in a different situation: (1) When it results in limitation of motion that is compensable under a [Diagnostic Code] that rates according to limitation of motion; (2) when it results in limitation of motion that is noncompensable under a [Diagnostic Code] that is applicable to the joint involved; and (3) when it does not result in limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).  

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Read together,  Diagnostic Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See Mitchell, 25 Vet. App. at 40.  

In April 2011, the Veteran was afforded a VA examination.  The Veteran complained pain in the low back, with more pain in extension, and right low burning type of pain.  He had been treated with physical therapy and pelvic traction.  He used to take hydromorphone and tramadol, but now he takes aspirin.  The Veteran described the severity of pain as a 1 or 2 on a 0-10 scale with occasional flare-up to 7-8.  The Veteran had a burning type of pain every day in his back, which would last hours at a time.  At the time of the examination, he was working as machine maintenance since August 2006.  Upon examination, the Veteran's ambulation was normal and no assistive device was being used.  The range of motion (ROM) testing results were as follows:  

Movement [normal range] 
Initial ROM
Repetitive ROM
Additional degree of limitation?
Flexion [0-90]
80
80
No
Extension [0-30]
25
25
No
R Lat. Flexion [0-30]
30
30
No, but pain
L Lat. Flexion [0-30]
30
30
No, but pain
R rotation [0-30]
30
30
No, but pain
L rotation [0-30]
30
30
No, but pain 
Combined
225
225
No
The Veteran had flare up of pain complaint at 25 degrees in extension, as well as in right flexion and right rotation.  The effect on activities of daily living (ADLs) was none.  At work, he often stood and worked over machines, which caused some back fatigue, but he had not lost work due to his back.  The examiner concluded that the major functional impact was chronic low back pain without functional loss.  No incapacitation occurred in the last 12 months.  The Veteran was diagnosed with grade I spondylolisthesis at L4-L5; spinal foraminal stenosis at L4-L5; congenital shortening of the pedicles with generalized congenital stenosis of the lumbar canal; and no radiculopathy or neuropathy at this examination.  

In April 2012, the Veteran submitted a notice of disagreement, in which he reported that his ability to walk had decreased from 3-5 miles at a time to 1 mile in the past year.  

In August 2012 VA treatment record, the Veteran reported that he worked with chiropractor, but he felt that his pain was not better.  The pain was rated as 4 out of 10 and it goes up to 5 out of 10.  

In the March 2013 hearing, the Veteran testified that his pain increased to 5 or 6.  He reported that when he stood more than 5 minutes, pain got severe and that he was not as flexible as he used to be.  

In the April 2015 VA examination, the Veteran was noted to have a diagnosis of intervertebral disc syndrome and spondylolisthesis.  A 2015 EMG confirmed a right L5 radiculopathy.  And 2015 MRI showed multilevel disc herniation.  The Veteran reported that his back had been getting worse over the last few years and described daily pain aggravated by activity.  He also reported decreased ROM and limited endurance, and he was unable to lift or carry.  The ROM testing results were as follows:  


Movement [normal range] 
Initial ROM
Repetitive ROM
ROM after repeated use over time
Flexion [0-90]
65
Not able to perform
45
Extension [0-30]
20
Not able to perform
10
R Lat. Flexion [0-30]
15
Not able to perform
10
L Lat. Flexion [0-30]
10
Not able to perform
5
R rotation [0-30]
10
Not able to perform
5
L rotation [0-30]
10
Not able to perform 30
5
Combined
130
Not applicable 
80

The ROM contributed to a functional loss because the Veteran could not bend fully or lift from floor.  The Veteran exhibited pain in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The localized tenderness of the lumbar spine below L2 and of the lumbar paraspinous muscles was observed.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to marked increase in pain and muscle spasm, but his muscle spasm does not result in abnormal gait or abnormal spinal contour.  Additional contributing factors of disability were disturbance of locomotion, interference with sitting, interference with standing.  The Veteran experienced increased pain with prolonged walking, and standing or sitting required frequent change in position and limited his activity.  Muscle strength was normal.  No ankylosis of the spine was found.  The Veteran did not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use any assistive device.  

In the most recent October 2017 VA examination, the Veteran was found to have diagnosis of degenerative arthritis of the spine, intervertebral disc syndrome, spondylolisthesis, and lumbar radiculopathy affecting right lower extremity.  The Veteran reported that he had physical therapy and chiropractor manipulation, but pain still increased.  The level of his pain at the time of examination was constant about 5-7 out of 10.  He states that he takes Tylenol, but it does not help.  Pain radiates to right buttock and legs.  He is experiencing reduced ROM and has difficulty in lifting weight more than 25 pounds.  The ROM testing results are as follows:  

Movement [normal range] 
Initial ROM
Repetitive ROM
Additional degree of limitation?
Flexion [0-90]
60
60
No
Extension [0-30]
20
20
No
R Lat. Flexion [0-30]
15
15
No
L Lat. Flexion [0-30]
15
15
No
R rotation [0-30]
15
15
No
L rotation [0-30]
15
15
No 
Combined
140
140
No

Pain was noted on testing, but did not result in functional loss.  There is no evidence of pain with weight bearing or of localized tenderness or pain on palpation.  The Veteran has no guarding or muscle spasm.  Muscle strength is normal.  There is no ankylosis of the spine.  The Veteran has intervertebral disc syndrome, but he did not have any episodes of acute signs and symptoms due to the intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran does not use any assistive device.  There was no evidence of pain on passive ROM testing and no evidence of pain when the joint is used in non-weight bearing.  

In a September 2017 VA treatment record, it was determined that the Veteran's back pain was relatively stable when compared with last year, but he continued to have progressive decrease in ROM over the years.  The Veteran continues to work and fully functional.  

During the appeal period, the Board finds that an evaluation of 20 percent rating is warranted under DC 5003-5243.  There is not, however, a basis to assign a higher rating.

First, the April 2015 VA examination exhibits marked decrease in the Veteran's ROM.  His initial forward flexion was 65 degrees with combined ROM 130 degrees.  After repeated use over time, the forward flexion decreased to 45 degrees with combined ROM 80 degrees.  With the pain impacting his ROM after repeated use over time, the Veteran's ROM now warrants a 20 percent under DC 5003-5243.  See also 38 C.F.R. §§ 4.40, 4.59.  However, a higher rating than 20 percent is not warranted because the Veteran has no ankylosis of the spine and the forward flexion is not less than 30 degrees.  Earlier studies revealed a better range of motion, thus not supporting a higher rating.

Second, there is no evidence showing involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Thus, a rating higher than 10 percent is not warranted under DC 5003.  

Third, at the same examination, the Veteran was diagnosed with intervertebral disc syndrome.  However, there was no incapacitating episode.  Thus, a higher evaluation in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.   

Lastly, even though the Veteran reported back pain in the latest October 2017 examination and stated that the pain had gotten worse over the years, there was no significant change in ROM testing results in the 2017 examination, compared with the 2015 examination.  The 2017 examiner explicitly states that the joint testing was conducted as per Correia and found no evidence of pain on passive ROM testing and also no evidence of pain when the back is used in non-weight bearing.  

Therefore, the Board finds the evidence of record does not warrant a rating higher than 20 percent for the Veteran's lumbar spine disability at any time during the appeal period.  As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating in excess of 20 percent for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


